Per Curiam.
This action is brought to recover damages for personal injury to plaintiff by reason of a collision between trains. The jury found for plaintiff, and assessed his damages at $2,000. The only question raised on this appeal is that these damages are excessive.
The evidence showed that a fellow passenger was thrown against plaintiff, forcing him against the window casing of the car. Plaintiff claims to have suffered much pain, and to have been largely disabled from following his usual vocation, that of farmer and lecturer at farmers’ institutes. Plaintiff’s expert physician testified that plaintiff was suffering from traumatic neurosis caused by the collision, and that under ordinary treatment he would recover entirely in a year from the time of the trial. This would be about two years from' the time of the injury. It is conceded that, if plaintiff’s evidence as to his subjective symptoms is true, then this diagnosis is correct. If the testimony in behalf of plaintiff as to the nature of the injury and as to the extent of plaintiff’s disability be true, the damages are not excessive. The whole question is one of fact for the jury, and we cannot disturb their verdict.
Order affirmed.